United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to CHINA DIGITAL MEDIA CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 13-3422912 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2505-06, 25/F, Stelux House, 698 Prince Edward Road E. Kowloon, Hong Kong (Address of principal executive offices) (011) 852-2390-8600 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [ ] Non-accelerated filer []Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Number of shares of common stock outstanding as of May 3, 2010: 42,706,363 Number of shares of preferred stock outstanding as of May 3, 2010: 1,875,000 1 CHINA DIGITAL MEDIA CORPORATION INDEX TO FORM 10-Q Page No. PART I Item 1. Financial Statements 3 Condensed Consolidated Balance Sheet - March 31, 2010 (unaudited) 4 Condensed Consolidated Statements of Operations And Comprehensive Income - Three Months Ended March 31, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 9 Item 4. Controls and Procedures 11 PART II Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 2 ITEM 1. FINANCIAL STATEMENTS CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) ASSETS March 31, 2010 December 31, 2009 (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ 612,465 $ 1,639,971 Restricted cash 2,612,202 1,960,612 Accounts receivable, net of allowances 2,275,653 1,449,800 Inventories, net 964,663 658,734 Other receivables and prepaid expenses 96,338 308,519 Due from a related company 196,013 238,016 Deferred tax asset 1,104,208 1,064,552 Total Current Assets 7,861,542 7,320,204 INTANGIBLE ASSETS, NET of impairment of $3,996,595 324,330 324,330 PROPERTY AND EQUIPMENT, NET 17,038,382 18,067,189 TOTAL ASSETS $ 25,224,254 $ 25,711,723 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Convertible debentures, net of discount $ 2,864,250 $ 2,864,250 Bank loans 4,105,306 4,149,135 Accounts payable 6,580,919 7,505,024 Other payables and accrued liabilities 1,356,338 1,413,979 Due to directors 180,157 180,157 Due to a stockholder 9,270 9,270 Due to related companies 470,677 464,566 Business and other tax payable 919 19,015 Income tax payable 791,205 620,458 Total Current Liabilities 16,359,041 17,225,854 LONG TERM LIABILITIES Accounts payable 2,691,410 2,125,773 Total Long Term Liabilities 2,691,410 2,125,773 COMMITMENTS AND CONTINGENCIES - - MINORITY INTERESTS - - STOCKHOLDERS' EQUITY Series A convertible preferred stock ($0.001 par value, 40,000,000 shares authorized,1,875,000 shares issued and outstanding as of March 31, 2010 and December 31, 2009) 1,875 1,875 Common stock ($0.001 par value, 500,000,000 shares authorized, 42,706,363 shares issued and outstanding as of March 31, 2010 and December 31, 2009) 42,706 42,706 Additional paid-in capital 14,984,021 14,984,021 Retained earnings Unappropriated (12,127,529 ) (12,136,140 ) Appropriated 1,521,997 1,521,997 Accumulated other comprehensive income 1,750,733 1,945,637 Total Stockholders' Equity 6,173,803 6,360,096 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 25,224,254 $ 25,711,723 The accompanying notes are an integral part of these consolidated financial statements 3 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2010 2009 NET SALES Revenue from digitalization of television signals $ 2,304,382 $ 1,742,520 Revenue from television advertising 94,985 67,551 2,399,367 1,810,071 COST OF SALES Cost of Sales - digitalization of television signals (245,934 ) (182,711 ) Depreciation - digitalization of television signals (1,293,246 ) (1,144,556 ) Cost of Sales - television advertising (113,563 ) (28,327 ) (1,652,743 ) (1,355,594 ) GROSS PROFIT 746,624 454,477 OPERATING EXPENSES Selling, general and administrative expenses (714,520 ) (580,941 ) Depreciation and amortization (23,356 ) (21,671 ) Total Operating Expenses (737,876 ) (602,612 ) LOSS FROM OPERATIONS 8,748 (148,135 ) OTHER INCOME (EXPENSES) Interest income 3,735 318 Other income 150,273 140,129 Interest expense (88,180 ) (77,448 ) Interest paid to related companies and directors (4,800 ) (6,025 ) Other expenses (14,145 ) (992 ) Total Other Income (Expenses) , net 46,883 55,982 NET INCOME (LOSS) BEFORE TAX 55,631 (92,153 ) Income tax expense (47,020 ) (23,982 ) NET INCOME (LOSS) 8,611 (116,135 ) OTHER COMPREHENSIVE INCOME Foreign currency translation (loss) income (194,904 ) 9,201 COMPREHENSIVE LOSS $ (186,293 ) $ (106,934 ) Net income (loss) per share - basic - two classes method $ 0.00 $ (0.00 ) Net income (loss) per share - diluted $ 0.00 $ (0.00 ) Weighted average number of shares outstanding during the period - basic 42,706,363 42,706,363 Weighted average number of shares outstanding during the period - diluted 63,005,030 42,706,363 The accompanying notes are in integral part of these consolidated financial statements. The accompanying notes are an integral part of these consolidated financial statements. 4 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2010 and 2009 (UNAUDITED) 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES Total net income (loss) $ 8,611 $ (116,135 ) Adjusted to reconcile net loss to cash provided by operating activities: Depreciation-cost of sales 1,293,246 1,144,556 Depreciation and amortization 23,356 21,671 Provision for doubtful debts (138,413 ) - Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable (687,440 ) (894,693 ) Other receivables and prepaid expenses 172,525 71,925 Due from a related company 42,003 - Inventories 177,837 788,922 Increase (decrease) in: Accounts payable (358,468 ) (310,370 ) Other payables and accrued liabilities (57,641 ) 272,059 Business tax payable (18,096 ) (1,297 ) Value added taxes payable - 98,986 Income tax payable 170,747 27,256 Net cash provided by operating activities 628,267 1,102,880 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (760,230 ) (874,246 ) Net cash used in investing activities (760,230 ) (874,246 ) CASH FLOWS FROM FINANCING ACTIVITIES Due to related companies 6,111 35,107 Bank loans drawn down (43,829 ) - Due to a stockholder - (387,061 ) Due to directors - 169 Net cash used in financing activities (37,718 ) (351,785 ) EFFECT OF EXCHANGE RATE ON CASH (206,234 ) (792 ) NET INCREASE IN CASH AND CASH EQUIVALENTS (375,916 ) (123,943 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,600,583 436,062 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,224,667 $ 312,119 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 82,090 $ 62,934 Cash paid for income tax $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: No non-cash financing actiivities were noted during the period The accompanying notes are an integral part of these consolidated financial statements. 5 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES (A) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's consolidated financial position at March 31, 2010, the consolidated results of operations for the three months ended March 31, 2010 and 2009, and consolidated statements of cash flows for the three months ended March 31, 2010 and 2009. The consolidated results for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2010. These consolidated financial statement should be read in conjunction with the consolidated financial statements and notes for the year ended December 31, 2009 appearing in the Company's annual report on Form 10-K as filed with the Securities and Exchange Commission. (B) Principles of Consolidation The accompanying unaudited condensed consolidated financial statements for the three months ended March 31, 2010 include the unaudited financial statements of China Digital Media Corporation (“CDMC”) and its wholly owned or controlled subsidiaries, China Digimedia Holding Limited (“CDHL”), Arcotect (Guangzhou) Limited (“AGL”), Guangdong M-Rider Media Company (“M-Rider”), its 100% variable interest entity (“VIE”) in Guangdong HuaGuang DigiMedia Culture Development Limited (“HuaGuang”), and Arable Media Limited (“Arable”) and Arable (Guangzhou) Limited (“Arable GZ”) (collectively, “the Company”). The accompanying unaudited condensed consolidated financial statements for the three months ended March 31, 2009 include the financial statements of CDMC and its wholly owned subsidiaries, CDHL, AGL, M-Rider, Arable, Arable GZ and its 100% VIE in HuaGuang. All significant inter-company balances and transactions have been eliminated in consolidation. (C) Revenue Recognition Digitalization of Television Signals The Company entered into an agreement with Nanhai Network Company to assist its subscribers on the conversion of television signals from analog into digital by providing set-top-box (“STB”) and smart cards to the subscribers in Nanhai City on a lease basis. The Company is entitled to a portion of fees payable by the existing subscribers under a subscription agreement entered into between the subscribers and the Nanhai Network Company. Revenue is recognized on a straight line basis in accordance with the terms of the subscription agreement. The Company also sells STB and smart cards to new subscribers. Revenue arising from these services is recognized when the subscriber is invoiced for the STB and smart cards upon the completion of installation works. In addition, the Company is entitled to be reimbursed for its operating expenses from Network Company in accordance to the subscription agreement. Revenue arising from costs reimbursement is recognized when the amounts are duly agreed upon between the Company and Network Company. Television Advertising Sales The Company acts as an advertising agent for certain television channels by selling advertising air time spaces and television program backdrops to customers. The Company's advertising services revenue is derived from billings that are earned when the advertisements are placed and revenue is recognized as the media placements appear. Software Development The Company provides various information technology professional services to its customers based on a negotiated fixed-price time and materials contract. The Company recognizes services-based revenue from all of its contracts when the services have been performed, the customers have approved the completion of the services and invoices have been issued and collectibility is reasonably assured. 6 (D) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation. Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided on a straight-line basis, less estimated residual value over the assets’ estimated useful lives. The estimated useful lives are as follows: (a) STB and smart cards - 5 years; (b) Motor vehicles - 10 years; and (c) Furniture, fixtures and equipment - 5 and 8 years. Depreciation of STB As required by SAB11:B, depreciation and amortization for property and equipment directly attributed to the generation of revenue are classified under “Cost of Sales”. Accordingly, depreciation of STB and smart cards of the Company is included in “Cost of Sales”. (E) Valuation of Financial Instruments Statement of Financial Accounting Standards No. 107, "Disclosure About Fair Value of Financial Instruments," requires certain disclosures regarding the fair value of financial instruments. Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments. As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. The carrying value of cash and cash equivalents, accounts receivables (trade and others), accounts payables (trade and related parties) and accrued liabilities approximate their fair value because of the short-term nature of these instruments. The Company places its cash and cash equivalents with what it believes to be high credit quality financial institutions. The Company controls credit risk related to accounts receivable through credit approvals, credit limit and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. The Company’s major operation is in the PRC, which may give rise to significant foreign currency risks from fluctuations and the degree of volatility of foreign exchange rates between the United States dollars (“US$”) and the Chinese Renminbi (“RMB”). Nevertheless, the Company does not believe that its foreign currency exchange rate fluctuation risk is significant, especially if the PRC government allows only gradual currency fluctuation so as to maintain the relative stability of RMB. The Company accounts for non-hedging contracts that are indexed to, and potentially settled in, its own common stock in accordance with the provisions of Emerging Issues Task Force 00-19, “Accounting for Derivative Financial Instruments
